                             UNITED STATES DISTRICT COURT

                            WESTERN DISTRICT OF LOUISIANA

                                       MONROE DIVISION

  LANE CARTER                                        *     CIVIL ACTION NO. 18-0068
                                                           Section P
  VERSUS                                             *     JUDGE TERRY A. DOUGHTY


  JACQUE DERR, ET AL.                                *     MAG. JUDGE KAREN L. HAYES

                                        JUDGMENT

        The Report and Recommendation of the Magistrate Judge having been considered,

together with the written objections thereto filed with this Court, and, after a de novo review of

the record, finding that the Magistrate Judge's Report and Recommendation is correct,

        IT IS ORDERED, ADJUDGED, AND DECREED that the motion for summary

judgment [doc. # 49] filed by defendant, the Winn Parish Police Jury, is GRANTED, and that

plaintiff’s claims against said defendant are DISMISSED, WITH PREJUDICE, in their

entirety.

        IT IS FURTHER ORDERED that the motion for summary judgment [doc. # 59] filed

by defendant, Cranford Jordan, is hereby GRANTED-IN-PART, and that plaintiff’s state law

claim under Article I, § 12 of the Louisiana Constitution, plus all of his federal law claims

against said defendant, in his individual and official capacities, including, but not necessarily

limited to, his claims for inadequate/delayed medical care, conditions of confinement (including

denial of access to courts), supervisory liability, failure to train, and Monell liability are

DISMISSED WITH PREJUDICE.

        IT IS FURTHER ORDERED that the motion for summary judgment [doc. # 64] filed
by defendants, Andy Brown and LaSalle Corrections, is GRANTED-IN-PART and that

plaintiff’s claims against LaSalle Corrections are DISMISSED, WITH PREJUDICE, in their

entirety, and that plaintiff’s state law claim under Article I, § 12 of the Louisiana Constitution,

plus all of his 42 U.S.C. § 1983 claims against Andy Brown, in his individual and official

capacities, including, but not necessarily limited to, his claims for inadequate/delayed medical

care, conditions of confinement (including denial of access to courts), supervisory liability,

failure to train, and Monell liability are DISMISSED WITH PREJUDICE.

       IT IS FURTHER ORDERED that the motions for summary judgment [doc. # 59 & 64]

otherwise are DENIED, i.e., as to plaintiff’s state law tort claims against both Sheriffs Jordan

and Brown, in their official capacities, and as to his claims under the ADA and Article I, § 12 of

the Louisiana Constitution against Sheriff Brown, in his official capacity.

       MONROE, Louisiana, this 12TH day of July, 2019.


                                                       ____________________________________
                                                       TERRY A. DOUGHTY
                                                       UNITED STATES DISTRICT JUDGE
